Citation Nr: 1121953	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-40 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine condition.

2.  Entitlement to service connection for a lumbar spine condition.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for residuals of gallbladder removal.

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which collectively denied the benefits sought on appeal.  The matter was subsequently transferred to the RO in Nashville, Tennessee.

A Travel Board hearing was held in January 2011 with the Veteran in Nashville, Tennessee, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issues of entitlement to service connection for a lumbar spine condition, a sinus condition, hypertension, an acquired psychiatric condition, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal a November 2001 rating decision that denied service connection for a lumbar spine disability.

2.  Evidence received since the November 2001 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.

3.  GERD is not etiologically related to active service.

4.  Residuals of gallbladder removal are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  GERD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  Residuals of gallbladder surgery were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims in August 2008, letters dated in December 2007 and March 2008 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  An additional letter dated January 2009 was sent prior to the adjudication of the Veteran's sleep apnea claim in March 2009.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In these letters, the Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the Veteran in December 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

The Veteran's service treatment records, private treatment records, VA treatment records, lay statements, and hearing transcript have been associated with the claims file.  The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the claims being decided on appeal.  However, the Board finds that the evidence, which does not reflect a disease or injury during service for the claimed disabilities, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as the overall weight of the competent and credible evidence does not reflect complaints, treatment, or diagnoses of an in-service disease or injury with respect to the claimed disabilities.

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  New and Material Evidence

Historically, the Veteran was denied service connection for lumbar spine condition in a November 2001 rating decision.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the November 2001 decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish a current lumbar spine disability.  

Since the prior final decision, additional evidence has been added to the claims file.  Private treatment records dated April 2004 and August 2004 reflect diagnoses of low back spasms.  The Veteran also submitted lay statements from his wife, service comrades, and co-worker dated December 2007.  Collectively, they stated that the Veteran experienced back pain during service and for many years after service.  The Veteran also testified that he was currently being treated for a low back condition with muscle relaxers and Lortab.

The Board finds that the evidence submitted is new, as it was not part of the record at the time of the prior final decision.  Moreover, the evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it establishes muscle spasms of the low back as the currently diagnosed condition.  This element of the Veteran's claim was not established at the time of the prior final rating decision.

The Board notes that in Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id.  Therefore, while there is no nexus opinion of record in this case, the claim is nonetheless considered reopened as the Veteran submitted evidence of a previously unestablished current disability.  However, as outlined in the remand below, the Veteran's underlying service connection claim requires additional development.

C.  Service Connection

As noted above, in order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  GERD

Service treatment records are negative for any complaints, treatment, or diagnoses of GERD.  The Veteran underwent numerous examinations during service, beginning in April 1971 with an enlistment examination up through a June 1993 separation examination.  No relevant abnormalities were noted.  During a January 1989 examination, the Veteran reported a history of frequent indigestion.  A notation in the Report of Medical History indicated that this was in the past and that no current disability existed.  During subsequent examinations, the Veteran denied a history of indigestion or other gastrointestinal complaints.

Private treatment records dated December 2000 and May 2008 reflect a diagnosis of GERD.

The Veteran submitted a statement in support of his claim in December 2007.  He reported that he experienced severe acid reflux during service.  He stated that these attacks usually occurred at night.  Sometimes they were severe enough to cause him to wake up choking and void his stomach.  He treated himself with over-the-counter medications about 9 or 10 times per year.  He asserted his belief that his condition was due to exposure to toxic chemicals from an incinerator that was adjacent to his duty location at Naval Air Facility (NAF) Atsugi.  

The Veteran also submitted a copy of a report discussing the health risk assessment of NAF Atsugi, which was adjacent to the Shinkampo Incineration Complex (SIC).  The report reflects that the SIC had contaminated the surrounding area with various chemical substances.  However, the report does not provide a link between exposure to these substances and GERD or other gastrointestinal symptoms.

The Veteran testified at a Travel Board hearing in January 2011.  He stated that he was seen once during service for a digestive problem.  He had regular access to medications such as Rolaids and took these to treat his condition without seeing a physician.

Based on the evidence of record, the Board finds that service connection for GERD is not warranted.  Although the Veteran is currently diagnosed with the condition, the overall weight of the evidence is against finding that it was incurred in or related to service.  Service treatment records are negative for any complaints, treatment, or diagnoses of GERD or other gastrointestinal symptoms.  While the Veteran reported a history of frequent indigestion in January 1989, no disability was found on examination, and no further entries were recorded.  The Veteran's initial diagnosis of GERD in December 2000 was over 7 years after his separation from service, and there is no competent medical opinion linking his current disability to service.

The Board has considered the Veteran's own statements in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,  312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service disorders such as GERD.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his GERD is the result of exposure to various chemicals during service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his GERD and in-service chemical exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service. 

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he did not complain of GERD or symptoms of reflux during service, reported his health as "good" or "excellent" during examinations, identified other disabilities such as back pain during examinations, and is in fact not shown to have a diagnosis of GERD until several years after service, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

2.  Residuals of Gallbladder Removal

Service treatment records are negative for any complaints, treatment, or diagnoses related to the gallbladder.  The Veteran underwent numerous examinations during service, beginning in April 1971 with an enlistment examination up through a June 1993 separation examination.  No relevant abnormalities were noted.  He denied any history of gallstones or gallbladder trouble.

Private treatment records dated November 2001 show a diagnosis of a calcified gallbladder wall versus multiple gallstones.  Additional records indicate the Veteran underwent gallbladder surgery in January 2002.

The Veteran submitted a statement in support of his claim in December 2007.  He stated that he experienced mild gallbladder attacks during service.  After he retired, these attacks became more severe, and he was told in the fall of 2011 that he had to have his gallbladder removed.  He asserted that his condition was related to exposure to toxic chemicals from the SIC that was adjacent to his duty location at NAF Atsugi.

The Veteran testified at a Travel Board hearing in January 2011.  He stated that the doctor who removed his gallbladder felt the Veteran had been exposed to something based on the number of stones that were discovered and suggested that the Veteran's gallbladder should not have been in such poor condition given his age.  The Veteran suggested that this condition was the result of chemical exposure at NAF Atsugi.

As noted above, the Veteran submitted a copy of a report discussing the health risk assessment of NAF Atsugi and its proximity to the SIC.  However, the report does not provide a link between chemical exposure and gallbladder disabilities.

Based on the evidence of record, the Board finds that service connection for residuals of gallbladder removal is not warranted.  Although November 2001 treatment records reflect a gallbladder condition, the overall weight of the evidence does not reflect an in-service disease and does not otherwise suggest a link to service.  Service treatment records were negative for any complaints, treatment, or diagnoses of a gallbladder condition, and the Veteran consistently denied a history of gallstones and gallbladder trouble throughout his time in service.  The Veteran was not diagnosed with a gallbladder condition until several years after service, and there is no competent medical opinion linking that condition to service.

As noted above, the Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated the necessary medical expertise to diagnose a gallbladder condition or comment on its etiology.  See Espiritu, supra.  

Moreover, with respect to the Veteran's claim that he experience gallbladder complications ever since service, the Board acknowledges that the Veteran is competent to provide evidence of his own experiences.  However, the fact that he did not complain of gallbladder symptoms during service, reported his health as "good" or "excellent" and specifically denied gallbladder trouble during examinations, and is in fact not shown to have a diagnosed gallbladder disability until several years after service, weighs heavily against the claim he now makes that he has had problems ever since service.  Again, the Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson, supra; see also Mense.


ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened; the appeal is granted to this extent only.

Service connection for GERD is denied.

Service connection for residuals of gallbladder surgery is denied.


REMAND

With respect to the remaining issues on appeal, the Board finds that additional development is warranted.

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  Id.

1.  Lumbar Spine

Service treatment records dated January 1986 show the Veteran sought treatment for low back pain after falling down a flight of stairs.  He was diagnosed with paraspinal muscle spasms.  X-rays were normal.  In October 1986, the Veteran experienced a sharp pain in his back while bending over.  His wife reported hearing a "pop," though the Veteran did not hear anything.  He was diagnosed with lumbar strain, which was noted to have resolved later that month.  During a January 1989 examination, the Veteran reported that he continued to experience back pain that radiated to his legs.  During a June 1989 examination, the Veteran indicated that this pain had resolved.  Finally, in June 1991, the Veteran injured his back while reaching for a weapon.  He was diagnosed with acute back strain.  A June 1993 separation examination was normal.

As discussed earlier, private treatment records reflect a diagnosis of low back spasms in 2004, and lay statements from the Veteran's wife, service comrades, and co-worker, claim the Veteran experienced back pain during and after service.

In light of this evidence and the applicable regulations and case law cited above, the Board finds that a VA examination is necessary to determine the nature of the Veteran's current low back condition, and whether that condition is at least as likely as not related to service, including back pain and diagnoses documented during service.

2.  Sinus Condition

Service treatment records show the Veteran reported frequency sinus headaches as part of an April 1981 eye examination.  He was diagnosed with sinus congestion in December 1982.  In January 1984, he was seen for complaints of frontal headaches.  The diagnosis was "rule out sinusitis."  During examinations in January 1989 and June 1993, as well as on dental health questionnaires from 1989 to 1993, the Veteran reported a history of sinusitis problems.

As noted above, the Veteran also submitted a copy of a report discussing the health risk assessment of NAF Atsugi, which was adjacent to the SIC and exposed to various chemicals as a result.  The Veteran was stationed at NAF Atsugi for a number of years.  The report stated that acrolein was the only chemical to exceed any acute health based concentration level.  Exposure to acrolein causes general respiratory congestion and eye, nose, and throat irritation.  While the effects were reversible, there were additional concerns when acrolein was combined with other chemicals present, such as particulate matter, acetaldehyde, and formaldehyde.

The Veteran's post-service treatment records reflect diagnoses of sinusitis beginning in December 2000.

In light of this evidence and the applicable regulations and case law cited above, the Board finds that a VA examination is necessary to determine whether the Veteran's currently diagnosed sinusitis is at least as likely as not related to service, to include whether it is related to sinus-related complaints and diagnoses documented during service, as well as whether it is related to chemical exposure from serving at NAF Atsugi.

3.  Sleep Apnea

Service treatment records are negative for any complaints, treatment, or diagnoses related to sleep apnea.  However, the Veteran submitted recent lay statements from his wife and service comrades, who stated that the Veteran snored heavily during service.  One of the statements came from a corpsman, who reported that the Veteran "displayed all the classic symptoms of sleep apnea."  The Veteran also testified during his Board hearing regarding an incident in service when he fell asleep while driving.

Private treatment records reflect a diagnosis of sleep apnea in May 2008.  The Veteran reported the incident in which he fell asleep at the wheel to his treating physician, and also stated that he generally had problems falling asleep since his 20's.

In light of this evidence and the applicable regulations and case law cited above, the Board finds that a VA examination is necessary to determine whether the Veteran's currently diagnosed sleep apnea is at least as likely as not related to service.

4.  Acquired Psychiatric Condition

Service treatment records are negative for any complaints, treatment, or diagnoses of a psychiatric condition.  However, in a December 2007 statement, the Veteran recounted an incident in service in which a comrade of his was murdered in Turkey.  The Veteran was assigned to identify the body and collect any government equipment.  During this process, he saw the truck that this comrade was in when he was shot, and the associated bullet holes and blood stains.  Soon after, he was approached by two Turkish men.  The Veteran felt threatened, and retreated to the deceased's apartment.  He later had to collect the deceased's belongings.

Additional development by the RO confirmed the death of Veteran's comrade in Turkey in April 1980 as a result of noncombat action.

VA treatment records dated February 2009 reflect diagnoses of depressive disorder and PTSD.  Additional records dated May 2009 include diagnoses of depressive disorder and anxiety disorder.  The treating physician noted that the Veteran did not meet the full criteria for PTSD.  The Veteran contends that his psychiatric disabilities are attributable to the incident in Turkey.

In light of this evidence and the applicable regulations and case law cited above, the Board finds that a VA examination is necessary to determine the nature of the Veteran's current psychiatric disability, and to determine whether that disability is at least as likely as not related to service, to include the incident in Turkey.

5.  Hypertension

In addition to the applicable legal criteria cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Prior to receipt of the Veteran's claims, and effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

In this regard, the recent amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2010).

Private treatment records dated July 2002 and May 2008 reflect diagnoses of hypertension.  Service treatment records are negative for any complaints, treatment, or diagnoses of hypertension.  However, during his January 2011 Board hearing, the Veteran argued that his hypertension may be secondary to his psychiatric condition.  In light of the Veteran's claim and the applicable regulations and case law cited above, the Board finds that a VA opinion should also be obtained to determine whether hypertension is at least as likely as not related to service or an acquired psychiatric condition.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to provide an opinion as to the nature and etiology of his lumbar spine disability.  The claims file should be made available to the examiner prior to the examination.  All indicated tests and studies should be accomplished, and the examiner should provide an opinion as to whether it is at least as likely as not that a currently diagnosed lumbar spine disability was incurred in or otherwise related to service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2 . The Veteran should be scheduled for a VA examination to provide an opinion as to the etiology of his diagnosed sinusitis.  The claims file should be made available to the examiner prior to the examination.  All indicated tests and studies should be accomplished, and the examiner should provide an opinion as to whether it is at least as likely as not that currently diagnosed sinusitis was incurred in or otherwise related to service.  The examiner should specifically review the NAF Atsugi, Japan Final Human Health Risk Assessment submitted by the Veteran and comment on the relationship, if any, between the Veteran's current sinusitis and chemical exposure at NAF Atsugi.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  The Veteran should be scheduled for a VA examination to provide an opinion as to the etiology of his sleep apnea.  The claims file should be made available to the examiner prior to the examination.  All indicated tests and studies should be accomplished, and the examiner should provide an opinion as to whether it is at least as likely as not that currently diagnosed sleep apnea was incurred in or otherwise related to service.  The examiner should specifically review and comment on the lay statements contained in the claims file that discuss the Veteran's symptoms in service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  The Veteran should be scheduled for a VA examination by a psychiatrist to provide an opinion as to the nature and etiology of any diagnosed psychiatric disability.  The claims file should be made available to the examiner prior to the examination.  All indicated tests and studies should be accomplished, and the examiner should provide an opinion as to whether it is at least as likely as not that a currently diagnosed acquired psychiatric disability was incurred in or otherwise related to service.

The examiner (or other appropriately qualified examiner should the psychiatric examiner decline to provide an opinion on hypertension) should also provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to or alternatively, aggravated by his psychiatric disability, or that is otherwise related to service.  If it is determined that the Veteran's hypertension was aggravated by a psychiatric disorder, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the hypertension before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, any deficient reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

6.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


